                                 CERTIFICATE OF SERVICE

       Max E. Rodriguez, an attorney, hereby certifies that he caused the above and foregoing

Notice of Appearance to be served upon counsel of record in this case via the U.S. Judicial Panel on

Multidistrict Litigation CM/ECF System on this day March 11, 2021.

       The above and foregoing Notice of Appearance was served upon the following parties, as

below addressed, via first class U.S. mail on this day March 11, 2021:

                                                                    Nurture Inc.
              Gerber Products Co.                             c/o Its Registered Agent
            c/o Its Regsitered Agent                      Corporate Creations Network Inc.
            Corporation Services Co.                           3411 Silverside Road
               100 Shockoe Slip                              Tatnall Building, Suite 104
             Richmond, VA 23219                               Wilmington, DE 19810

                                                              Hain Celestial Group Co.
           Plum Public Benefit Corp.
                                                              c/o Its Registered Agent
            c/o Its Registered Agent
                                                              CT Corporation System
              1209 Orange Street
                                                                  28 Liberty Street
            Wilmington, DE 19801
                                                               New York, NY 10005


                                                              /s/ Max E. Rodriguez

                                                              Max E. Rodriguez
                                                              Pollock Cohen LLP
                                                              60 Broad Street, 24th Fl.
                                                              New York, NY 10004
                                                              Tel.: (646) 290-7509
                                                              Email: max@pollockcohen.com
